On Rehearing.
[Department Two. December 3, 1920.]
Per Curiam.
The appellants were interested in the estate in the hands of the receiver, who was the respondent. The closing sentence of our original opinion was as follows, “Neither party will recover costs of the other.” The receiver, by petition for rehearing, asks whether or not he will be permitted to receive his costs of the appeal out of the estate in receivership.
It seems to us that the original opinion was clear enough on this point. What we intended to decide, and what we now decide, is that the appellants will pay their own costs, and that the receiver will be entitled *70to reimburse himself out of the assets of the estate in receivership, for all of his costs incurred in the appeal, not, of course, including any attorney’s fee.